DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 9/23/20 and 10/8/20.
	Applicant’s amendment to claims 30-34, 38 and 42 is acknowledged.
	Applicant’s addition of new claims 43-45 is acknowledged.
	Claims 1-45 are pending and claims 1-29 are withdrawn.
Claims 30-45 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 30 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 30-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 30, lines 5-10, the limitation “continually translate the plurality of laser beams in a first direction while irradiating overlapping regions…; wherein each of the plurality of molten zones is propagated along the first direction…” is indefinite in view of Applicant’s fig. 2.
In fig. 2, the laser beams translate or move in the first direction that is a horizontal direction along arrow (204).  The specification at para. [0034] discloses “Prior pulses from laser 102 have created a complete or partial molten zone 202 that cools and solidifies primarily perpendicular to the direction of beam motion into uniform, small grained crystals…”  The specification at fig. 2 shows the molten zones (202) propagates in a vertical direction, -i.e. a direction perpendicular to the first direction.  Thus, the recitation “each of the plurality of molten zones is propagated along the first direction” is indefinite.
Claim 33 recites similar limitations as claim 30 so the rejection above also applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen et al., German Publication No. DE 19839718 A1 (see attached English abstract and machine translation).

Christiansen teaches:
30.    A system for crystallizing a thin film, the system comprising: 
	a stage (e.g. “portal system” for movement at page 6), wherein the stage holds a thin film (e.g. “amorphous Si layer” and “Si layer” at pages 3-4 and 6); and 
	a laser system comprising a laser for generating a plurality of laser beams (LP1, LP2) producing a plurality of spots on the thin film, the laser system configured to: 
		continually translate the plurality of laser beams (LP1, LP2) in a first direction (e.g. “longitudinal extension” at page 6) while irradiating overlapping regions (e.g. “the pulses overlap” in Abstract; “an overlap zone of about 1 µm width” at page 6) of the thin film to generate a plurality of molten zones (e.g. “molten zone” at page 6) by applying a laser pulse in each region, each laser pulse applied before an entire melting and solidification cycle has occurred with respect to a previous laser pulse (e.g. “partial melting of the irradiated area” in Abstract; and “A subsequent laser pulse 2 (abbreviated LP2) is used to start before the complete solidification of the melt” at page 3); 
		wherein each of the plurality of molten zones (e.g. “molten zone” at page 6)  is propagated along the first direction creating a molten zone trailing edge surrounded by a solid region; and 
		wherein each of the plurality of molten zones cools and solidifies and forms a crystalline region (“From this overlap, crystal seeds grow into the newly melted zone. 
The short-term solid-liquid phase boundary thus grows (largely monocrystalline) into the newly melted area” at page 6.)  See Christiansen at English Abstract and machine translation at pages 1-8.

	Regarding claim 30:
	Christiansen is silent the stage is computer controlled.
	However, it would have been obvious to one having ordinary skill in the art to use a computer to control the stage since broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, III. Automating a Manual Activity.

Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen, as applied to claim 30 above, and further in view of Tanaka[1] et al., US Publication No. 2005/0237895 A1 (of record) and Chao et al., US Publication No. 2007/0243698 A1 (of record).

Regarding claim 31:
	Christiansen teaches all the limitations of claim 30 above, but is silent regarding the specific movement/translation of the plurality of laser beams and a lateral growth length of a crystal structure in the crystalline region.
	In an analogous art, Tanaka[1] teaches wherein a laser system is further configured to: 
	translate the laser beam (100/101) a first distance in a second direction (e.g. vertical direction in fig. 1C, moving a distance one row down, para. [0063]) perpendicular to the first direction (e.g. right horizontal direction in fig. 1A, para. [0056] – [0057]); and 
	continually translate the laser beam (100/101) in a third direction (e.g. left horizontal direction in fig. 1A, para. [0056] – [0057]) opposite to the first direction (e.g. right horizontal direction in fig. 1A, para. [0056] – [0057]), while irradiating second overlapping regions of the 

	In an analogous art, Chao teaches a lateral growth length “A” in fig. 3B.  In fig. 3C, “a second irradiation area 12 of the substrate 101 is irradiated by a second laser shot with sufficient energy to melt or remelt the silicon, wherein the first irradiation area 11 and the second irradiation area 12 are partially overlapping”.  Chao further teaches that the substrate is moved a distance d during the irradiation and that distance d is shorter than the lateral growth length A in order to remelt the protrusions (or tips) 106.  See Chao at para. [0029] – [0030].

	Regarding claim 32:
	Tanaka[1] further teaches wherein the laser system is further configured to: 
	translate the laser beam (100/101) a second distance in the second direction (e.g. vertical direction in fig. 1C, moving a distance one row down, para. [0063]) perpendicular to the first direction (e.g. right horizontal direction in fig. 1A, para. [0056] – [0057]); and 
	continually translate the laser beam in the first direction (e.g. right horizontal direction in fig. 1A, para. [0056] – [0057]), while irradiating third overlapping regions of the thin film (102).  Also see Tanaka[1]’s figs. 4A-4C and 11A-12C.  (Note:  Christiansen teaches the plurality of laser beams (LP1, LP2) as applied to claim 30 above.)

	In an analogous art, Chao teaches a lateral growth length “A” in fig. 3B.  In fig. 3C, “a second irradiation area 12 of the substrate 101 is irradiated by a second laser shot with sufficient energy to melt or remelt the silicon, wherein the first irradiation area 11 and the second irradiation area 12 are partially overlapping”.  Chao further teaches that the substrate is moved a distance d during the irradiation and that distance d is shorter than the lateral growth length A in order to remelt the protrusions (or tips) 106.  See Chao at para. [0029] – [0030].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of Tanaka[1] because (i) the scanning of the laser beam may be in the uniaxial direction, in two or more directions, or in a direction perpendicular to the uniaxial direction to obtain partial overlap (e.g. Tanaka[1] at para. [0060] – [0062]); and (ii) the interface between the solid phase and the liquid phase can be moved continuously by irradiating the semiconductor film with the laser with partial overlap before the semiconductor film irradiated with the laser beam is solidified such that a crystal grain of a single crystal extending long in the scanning direction can be formed (e.g. Tanaka[1] at para. [0062] – [0063]).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of Chao such that “the first distance or second distance is shorter than the lateral growth length of the crystal structure in the crystalline region” because Chao teaches the second distance (d) is preferably shorter than the lateral growth length A in order to accomplish remelt.


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Wada et al., US Publication No. 2002/0162586 A1 (of record).

	Regarding claim 33:
	Christiansen teaches the limitations of claim 33 as applied to claim 30 above.
	Christiansen is silent that the crystalline region forms “periodic regions of first grains having a first periodicity, followed by periodic regions of second grains, wherein the first grains are larger than the second grains”.
para. [0050] – [0055], also see figs. 7-10, 19 and 22.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of Wada because the grain size is an important factor of determining a field mobility of a silicon film.  By adjusting the energy of the laser beam, one can adjust the grain size to obtain a large field mobility of a thin film transistor.  See Wada at para. [0044] – [0046] [0052].


Claims 34 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Wada, as applied to claim 33 above, and further in view of Miyairi, US Publication No. 2008/0210945 (from the IDS).

Regarding claim 34:
Christiansen and Wada teach all the limitations of claim 33 above, and Christiansen further teaches a pulse energy is sufficient to partially melt the thin film (e.g. “partial melting of the irradiated area” in Abstract; and “A subsequent laser pulse 2 (abbreviated LP2) is used to start before the complete solidification of the melt” at page 3).
Christiansen teaches the plurality of laser beams is produced using an excimer laser or solid state laser such as Nd:YAG and Ti-sapphire at page 5-6.
Christiansen does not expressly teach a fiber laser.
In an analogous art, Miyairi teaches an excimer laser, solid state laser or fiber laser can be used to crystalize a silicon film.  See Miyairi at para. [0098] – [0099], para. [0108], [0129]. 


	Miyairi teaches a fiber laser as applied to claim 34 above.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of Miyairi because one of ordinary skill in the art would be motivated to look for alternative laser sources and Miyairi teaches a fiber laser is an art recognized laser suitable for crystalizing a silicon film.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


	Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen, as applied to claim 30 above, and further in view of Adams et al., US Publication No. 2016/0293414 A1 (of record).

	Regarding claim 35:
	Christiansen teaches all the limitations of claim 30 above, and further teaches wherein an energy of the laser pulse is between 0.1 micro Joule and 100 micro Joule (e.g. 0.5-1 Joule/cm2 at page 3; 0.5-1.2 Joule/cm2 at page 4; 0.1-10 Joule/cm2 at page 6).
	Furthermore, in an analogous art, Adams teaches “Characteristics of the pulsed laser energy, such as fluence and duration are selected to melt the treatment area.” (e.g. para. [0013]); “Pulse fluence, pulse duration, and pulse timing all affect the rate of energy input to the treatment area.” (e.g. para. [0036]); and “The energy emitted by the energy source 202 is generally controllable with regard to duration, energy content, and timing.” (e.g. para. [0039]).  
	Thus, Adams teaches the laser energy is result effective variable selected to melt the treatment area and is controllable.
In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

	Regarding claim 36:
	Christiansen further teaches wherein a duration of the laser pulse is between 0.1 nanosecond and 10 nanosecond (e.g. 10-30 nanoseconds at page 5), and a time between consecutive laser pulses is less than 100 nanosecond (e.g. obvious from disclosure of aim to reduce melting time window to 10-7 nanoseconds at page 3).
	Furthermore, Adams teaches the duration and pulse timing is result effective variable selected to melt the treatment area and is controllable as set forth above in claim 35.
	It would have been obvious to one having ordinary skill in the art to apply a duration of the laser pulse between 0.1 nanosecond and 10 nanosecond, and a time between consecutive laser pulses less than 100 nanosecond, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of Adams because the laser energy, duration and pulse timing is controllable and should be selected to melt the treatment area  (e.g. Adams at para. [0013], [0039]).
37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen, as applied to claim 30 above, and further in view of Miyairi, US Publication No. 2008/0210945 (from the IDS).

Regarding claim 37:
Christiansen and Miyairi the limitations as applied to claims 34 and 41 above.

	
	Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen, as applied to claim 30 above, and further in view of Shudo, US Publication No. 2015/0177525 A1 (of record) and Acef, US Publication No. 2018/0356706 A1 (of record).

	Regarding claim 38:

	In an analogous art, Shudo teaches applying a laser pulse at a constant repetition frequency to a semiconductor substrate to achieve melting and subsequent crystallization.  See Shudo at para. [0035] – [0037].
	In an analogous art, Acef teaches an output frequency is obtained by combining laser sources of lower frequencies.  See Acef at para. [0063], figs. 1-3, also see para. [0066]. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of Shudo because a constant repetition frequency enables melting of the semiconductor substrate.  See Shudo at para. [0035] – [0036].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of Acef because Acef teaches or suggests combining laser sources of lower frequency addresses the problem of low power output (e.g. see Acef at para. [0002] – [0003]); and “The present invention proposes a compact and tunable laser source, which has low sensitivity to the environment or to the conditions of use, for emitting beams with high optical output (typically several hundred mW), including in the visible range.”  (e.g. see Acef at para. [0008], also see para. [0017] – [0022]).

	Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Wada, as applied to claim 33 above, and further in view of Adams et al., US Publication No. 2016/0293414 A1 (of record).

	Regarding claim 39:
	Christiansen, Wada and Adams teach the limitations as applied to claim 35 above.

	Regarding claim 40:
	Christiansen, Wada and Adams teach the limitations as applied to claim 36 above.


Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Wada, as applied to claim 33 above, and further in view of Shudo, US Publication No. 2015/0177525 A1 (of record) and Acef, US Publication No. 2018/0356706 A1 (of record).

Regarding claim 42:
.

	Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen, as applied to claim 30 above, and further in view of Taniguchi et al., US Publication No. 2005/0217571 A1. 

	Regarding claim 43:
	Christiansen teaches all the limitations of claim 30 above, but is silent wherein the plurality of laser beams are generated with a beam splitter.
	In an analogous art, Taniguchi teaches wherein a plurality of laser beams (e.g. first pulse light; second pulse light in fig. 5B) are generated with a beam splitter (32 in fig. 1).  The teachings of Taniguchi apply to crystallizing a semiconductor film, similar to Christiansen.  See Taniguchi at para. [0068] – [0077], para. [0085] – [0087]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of Taniguchi because beam splitting enables modulating the optical path and therefore, the timing between the first pulse and the second pulse.  See Taniguchi at para. [0070].

	Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen, as applied to claim 30 above, and further in view of Tanaka[2], US Publication No. 2001/0010702 A1.

	Regarding claim 44:

	In a analogous art, Tanaka[2], at para. [0152], teaches “When the scanning speed is appropriately chosen so that the widths of the successive rectilinear laser beams may overlap each other within a range of 90 (%) or more, homogeneous laser annealing is effected at a high possibility. The optimum scanning speed depends upon the pulse frequency of the laser oscillator 1101, and may be considered proportional to the frequency.”   The teachings of Tanaka[2] apply to crystallizing a semiconductor film, similar to Christiansen.  
	It would have been obvious to one having ordinary skill in the art to perform “wherein a scan rate of the plurality of laser beams in the first direction is between 100 and 20,000 meters per second”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of Tanaka[2] because the scanning rate is a result effective variable chosen to achieve “homogeneous laser annealing”.  See Tanaka[2] at para. [0152].


	Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen, as applied to claim 30 above, and further in view of Turk et al., US Publication No. 2008/0030877 A1.

Regarding claim 45:

	In an analogous art, Turk teaches the power, pulse frequency and pulse energy is selected to support a long beam and scan rates; ensure high throughput and “good uniformity of the poly-Si and the TFT performance throughout the substrate.”  See Turk at para. [0063].  The teachings of Turk apply to crystallizing a semiconductor film, similar to Christiansen.  
	It would have been obvious to one having ordinary skill in the art to use “a scan frequency of the plurality of laser beams is between 1 and 100 kHz”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of Turk because the scan frequency is a result effective variable chosen to support a long beam and scan rates; ensure high throughput and “good uniformity of the poly-Si and the TFT performance throughout the substrate.”  See Turk at para. [0063].  

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Im et al., US Publication No. 2011/0121306 A1 (e.g. See para. [0044] disclosing “ Laser crystallization systems that can be used in SLS processes have characteristics largely dictated by the laser source. For example, a high frequency laser (several kHz or more up to tens of kHz or more) with a low energy per pulse can be used to create a long narrow line to perform what is .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894